           Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :       CRIMINAL NO. 19-CR-194
                                               :
               v.                              :
                                               :
ROBERT LEAKE,                                  :
                                               :
               Defendant.                      :

     GOVERNMENT=S MEMORANDUM IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its Attorney, the United States Attorney for the

District of Columbia, respectfully moves this Court to order the pretrial detention of defendant Robert

Leake, and in support thereof, submits this memorandum providing an overview of the investigation

which led to the June 6, 2019 indictment of the defendant for firearms and narcotics charges. In

support thereof, we submit as follows:

I.     PROCEDURAL BACKGROUND

       On May 29, 2019, a criminal complaint was filed in the Superior Court for the District of

Columbia charging defendant Robert Leake with one count of Unlawful Possession of a Firearm, in

violation of D.C. Code, § 4503(a)(1) and Unlawful Possession with Intent to Distribute a Controlled

Substance While Armed in violation of 48 D.C. Code, §904.01(a)(1), 22 D.C. Code, §4502 was held

without bond pursuant to 23 D.C. Code 1322(b).

       On June 6, 2019, a grand jury sitting in the United States District Court for the District of

Columbia returned a four-count indictment in this case. An unsigned copy of the indictment is

attached as Exhibit A. The government intends to rely on the indictment for probable cause and to

proceed at the detention hearing by way of proffer. The defendant has been indicted on the following

charges: one count of Unlawful Possession of a Firearm, in violation of Title 18, United States Code,

                                                   1
           Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 2 of 8



Section 922(g)(1), one count of Unlawful Possession with Intent to Distribute 28 Grams or More of

Cocaine Base, in violation of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(B)(iii), one

count of Unlawful Possession with Intent to Distribute Heroin, in violation of 21 U.S.C. §§ 841(a)(1);

841(b)(1)(B)(iii) and one count of Possession of Firearms in Furtherance of a Drug Trafficking

Offense, in violation of Title 18 United States Code, Section 924(c).

II.     LEGAL AUTHORITY

        As a preliminary matter, the "rules concerning the admissibility of evidence in criminal trials

do not apply to the presentation and consideration of information at the [detention] hearing.” 18

U.S.C. § 3142(f). The parties may proceed by way of proffer and hearsay is permitted. Id.; United

States v. Smith, 79 F.3d 1208, 1210 (D.C. Cir. 1996). Moreover, the Government is not required to

"spell out in precise detail how the government will prove its case at trial, nor specify exactly what

sources it will use." United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986); United States v.

Williams, 798 F.Supp. 34, 36 (D.D.C. 1992). A pretrial detention hearing should not be used as a

discovery device and cross-examination should be limited to the disputed issues, since the detention

hearing is not to be turned into a mini-trial and is not to be used as a subterfuge to obtain discovery.

Smith, 79 F.3d at 1210, see also Williams, 798 F. Supp. at 36.

        The defendant is subject to two rebuttable presumptions in this case. If probable cause is

found that a defendant has committed an offense violating Title 18 United States Code, Section 924(c),

there is a rebuttal presumption of detention under Section 3142(e)(3)(B). The statutory presumption

provides that, “it shall be presumed that no condition or combination of conditions will reasonably

assure the appearance of the person as required and the safety of the community if the judicial officer

finds that there is probable cause to believe that the person committed . . . section 924(c)” of Title 18

of the United States Code.      Additionally, the defendant is charged with Possession with Intent to
                                                    2
           Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 3 of 8



Distribute More than 28 Grams of Cocaine Base, which is an offense punishable by more than ten

years under the Controlled Substances Act, 21 United States Code et. seq. Section 3142(e)(3)(A)

provides that, subject to rebuttal by the person, “it shall be presumed that no condition or combination

of conditions will reasonably assure the appearance of the person and the safety of the community if

there is probable cause to believe that the person committed an offense for which a maximum term

of imprisonment of ten years or more is prescribed in the Controlled Substances Act…”. The

defendant cannot overcome these presumptions. Upon conviction, both 18 U.S.C § 924(c) and 21

U.S.C. §§ 841(a)(1) and (b)(1)(B) carry a mandatory minimum of five years imprisonment.

       The indictment, standing alone, constitutes probable cause that the person charged committed

the offenses charged and is “enough to raise the rebuttable presumption that no condition would

reasonably assure the safety of the community.” Smith, supra, 79 F.3d at 1210; accord United States

v. Williams, 811 F. Supp.2d 274, 276 n.2 and 277 (D.D.C. 2011) (citing Smith and United States v.

Carter, 802 F. Supp.2d 180, 182 (D.D.C. 2011)). Relying on the legislative history of this provision,

the District of Columbia Circuit Court has observed that the rebuttable presumption covering serious

drug trafficking offenses was included because of the "significant risk of pretrial recidivism" among

persons charged with major drug felonies. United States v. Alatishe, 768 F.2d 364, 370 n.13 (D.C.

Cir. 1985) (citing S. Rep. No. 225, 98th Cong., 1st Sess. 20 (1983), U.S. Code Cong. & Admin. News

1984, p. 3203)). When the rebuttable presumption of Title 18, United States Code, Section 3142(e)

is triggered, it operates "at a minimum to impose a burden of production on the defendant to offer

some credible evidence contrary to the statutory presumption." Id. at 371.




                                                   3
            Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 4 of 8



        The Bail Reform Act Section 3142(e), which authorizes detention without bail pending trial,

provides:

                If, after a hearing pursuant to the provisions of subsection (f) of this
                section, the judicial officer finds that no condition or combination of
                conditions will reasonably assure the appearance of the person as
                required and the safety of any other person and the community, such
                judicial officer shall order the detention of the person before trial.

        18 U.S.C. § 3142(e) (emphasis added). Factors that the Court must consider when

determining whether there are release conditions that will reasonably assure a defendant's appearance

as required and the safety of any person and the community are: (1) the nature and circumstances of

the offense charged, including whether the offense is a crime of violence or involves a narcotic drug,

(2) the weight of the evidence against the person, (3) the history and characteristics of the person, and

(4) the nature and seriousness of the danger to any person or the community that would be posed by

the person's release. 18 U.S.C. § 3142(g). A defendant must be detained pending trial if the Court

determines that no condition or combination of conditions “will reasonably assure the appearance of

the person as required and the safety of any other person and the community . . .” 18 U.S.C. §

3142(e). A judicial determination that a defendant should be detained pending trial on grounds of

community safety must be supported by clear and convincing evidence. 18 U.S.C. § 3142(f)(2)(B); see

also United States v. Simpkins, 826 F.2d 94, 96 (D.C. Cir. 1987); Alatishe, supra, 768 F.2d at 370. As

the legislative history of the statute reflects, the risk that a defendant will continue to engage in drug

dealing if released, in itself, constitutes a danger to the community:

                The committee intends that the concern about safety be given a
                broader construction than merely danger of harm involving violence. .
                . . The Committee also emphasizes that the risk that a defendant will
                continue to engage in drug trafficking constitutes a danger to the
                “safety of any other person or the community.”
                                                    4
             Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 5 of 8




S.Rep. No. 225, 98th Cong., 2d Sess. 307, reprinted in 1984 U.S.Code Cong. & Ad.News 3182, at

3195-3196.

        In this case, because probable cause has been established that the defendant possessed with

intent to distribute cocaine base and heroin, and that he possessed a firearm in furtherance of that

drug trafficking offense, the statutory presumptions favoring detention apply and operate to compel

the defendant’s pre-trial detention, unless and until the defendant presents evidence in rebuttal. Even

when a defendant presents evidence to attempt rebuttal of a presumption, the presumption Aremains

a factor for consideration by the district court in determining whether to release or detain.@

        Additionally, the government may request detention in any case involving a crime of violence,

per Section 3142(f)(1)(A); a drug crime punishable by more than ten years, per Section 3142(f)(1)(C);

and a crime involving possession of a firearm, per Section 3142(f)(1)(E). All of these sections are

applicable to the defendant’s actions in this case and the defendant should be detained.

III.    FACTUAL BACKGROUND

        On May 28, 2019, at approximately 6:47 p.m., uniformed Metropolitan Police Department

(MPD) Officers Wilmino Pantaleon and Aaron Follman were conducting patrol in the Edgewood

community located at 601 Edgewood Street, N.E., Washington D.C., due to a high volume of calls

for drug complaints and at the request of the security personnel at the location. While walking

through the public laundry area in the basement of 601 Edgewood St N.E., Officer Pantaleon

observed the defendant huddled in a corner in between two vending machines.

        Officer Pantaleon approached the defendant to make contact with him and as he

approached, he observed the defendant holding a black case under his arm and a clear plastic bag

containing a tan powder like substance in his hand.

                                                   5
           Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 6 of 8



       Upon seeing Officer Pantaleon, the defendant attempted to flee by running over Officer

Pantaleon. Officer Pantaleon then attempted to detain the defendant, who started to punch Officer

Pantaleon in the chest and face area in an attempt to get away. Officer Follman entered the laundry

room and observed the defendant continuously reaching inside the crotch of his pants as he

wrestled with Officer Pantaleon. Officer Follman grabbed the defendant's hand and assisted Officer

Pantaleon with taking the defendant to the ground.

       As the defendant was continuing to resist arrest, Officers observed an object fall out of the

defendant's pants which both Officers immediately recognized to be a firearm. The defendant

immediately reached for the firearm, but Officer Follman was able to keep the defendant from

grabbing it. Officer Follman was then able to move the firearm out of reach of the defendant until

the defendant was placed in handcuffs and the scene rendered safe.

       The firearm was recovered from under the vending machine where the officer had slid it

during the arrest. The firearm was a Smith & Wesson 9mm semi-automatic pistol. The weapon was

fully loaded with a 7 round magazine and 1 in the chamber.

       A portion of the tan powder like substance recovered from the defendant was field tested

positive for heroin and the clear plastic bag weighed 3 grams. The black case that the defendant had

in his possession contained a large clear plastic bag of a white rock like substance which weighed

62.5 grams. A portion of the white rock like substance field tested positive for cocaine base.

       Search incident to arrest, Officers also recovered from the defendant’s pants pocket a brown

tissue which contained a white rock like substance, 30 packets of Buprenorphine and Naloxone

Sublingual Film which is a Schedule III narcotic, and a white plastic bag from the defendant's sock,

which also contained white rock like substances. A records check was conducted, which showed

defendant had prior convictions for crimes punishable by more than one year incarceration.
                                                   6
              Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 7 of 8



        IV.      DEFENDANT’S CRIMINAL HISTORY

 The defendant has three prior criminal convictions for Possession with Intent to Distribute

Cocaine in the District of Columbia Superior Court, docket number 2004-FEL-006025, Unlawful

Possession of a Firearm (Prior Conviction), in the District of Columbia Superior Court, docket

number 2010-CF2-017133, and Unlawful Possession of a Firearm (Prior Conviction), in the District

of Columbia Superior Court, docket number 2016-CF2-000770, for which the defendant is currently

under supervision until October 10, 2020.

V.      ARGUMENT

        All four factors that the court is to consider under 18 U.S.C. § 3142(g) favor detention in this

case.

        First, as to the nature and circumstances of the offense charged, the defendant is a felon in

possession of a firearm and a large amount of crack cocaine and heroin. The firearm was loaded and

both the firearm and the drugs were possessed in the community. The defendant did not comply

with officers when they attempted to speak with him and actively resisted arrest. The defendant pulled

out a loaded-firearm during a struggle with officers. The defendant’s actions on this date presented a

danger to himself, the officers, and the community.

        As to the second factor, the weight of the evidence against the person, the government would

assert that there is very strong evidence in this case. The firearm and drugs are both recovered directly

from the defendant’s person, and the incident is documented on body-worn camera. The amount of

drugs – over 60 grams – is much more consistent with distribution than personal use.

        The third factor, the history and characteristics of the person, also favors detention.    The

defendant is on supervision for a criminal conviction for the same type of crime for which he is

charged in this case, unlawful possession of a firearm (prior conviction).      Rather than ceasing to
                                                   7
           Case 1:19-cr-00194-KBJ Document 6 Filed 06/14/19 Page 8 of 8



engage in criminal activity after his release from incarceration, the evidence indicates the defendant is

continuing criminal behavior while armed with a loaded firearm.

        Finally, the government asserts that the nature and seriousness of the danger to the community

that would be posed by the defendant’s release is simply too great in this case. The defendant is

selling illegal narcotics in the community and is doing so while armed with a firearm. Two rebuttable

presumptions apply and the defendant has not overcome those presumptions.

        The government reserves the right to, and will make, further arguments at the detention

hearing. The government respectfully requests this Court to find, by clear and convincing evidence,

that no condition or combination of conditions can be imposed that would reasonably assure the

safety of the community. This Court should order that Robert Leake be held without bond during

the pendency of this case to ensure his appearance as required and to protect the safety of any other

person and the community from the defendant.

        WHEREFORE, we respectfully request that the Court issue an Order granting the

government’s motion that Robert Leake be held without bond.



                                                Respectfully submitted,
                                                JESSIE K. LIU
                                                UNITED STATES ATTORNEY
                                                D.C. Bar No. 472845



                                        By:      ________/s/_____________

                                                Lindsey Marcus, F.L. Bar 86114
                                                Assistant United States Attorney
                                                555 4th Street, N.W., Fourth Floor
                                                Washington, D.C. 20530
                                                202-252-2527
                                                Lindsey.marcus@usdoj.gov
                                                   8
